FILE COPY



       In re Louis H.
      ConferAppellant/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 28, 2014

                                         No. 04-14-00117-CR

                                      IN RE Louis H. CONFER

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On February 19, 2014, relator filed a pro se petition for writ of mandamus. This court has
determined that we do not have jurisdiction over this original proceeding. The petition is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on February 28th, 2014.


                                                                 _____________________________
                                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




1 This proceeding arises out of Cause Nos. 120980 and 121055, styled The State of Texas v. Louis H. Confer,
pending in the Municipal Court of Bandera County, Texas, the Honorable Frances Kaiser presiding.